UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period endedApril 28, 2012 or o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 0-21360 Shoe Carnival, Inc. (Exact name of registrant as specified in its charter) Indiana 35-1736614 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 7500 East Columbia Street Evansville, IN (Address of principal executive offices) (Zip code) (812) 867-6471 (Registrant's telephone number, including area code) NOT APPLICABLE (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act.(Check one): oLarge accelerated filer xAccelerated filer oNon-accelerated filer oSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Number of Shares of Common Stock, $.01 par value, outstanding at June 4, 2012 were 20,404,052. SHOE CARNIVAL, INC. INDEX TO FORM 10-Q Page Part I Financial Information Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Income 4 Condensed Consolidated Statement of Shareholders' Equity 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 20 Part II Other Information Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 6. Exhibits 21 Signature 23 2 Index SHOE CARNIVAL, INC. PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS SHOE CARNIVAL, INC. CONDENSED CONSOLIDATED BALANCE SHEETS Unaudited (In thousands) April 28, January 28, April 30, Assets Current Assets: Cash and cash equivalents $ $ $ Accounts receivable Merchandise inventories Deferred income tax benefit Other Total Current Assets Property and equipment-net Other Total Assets $ $ $ Liabilities and Shareholders' Equity Current Liabilities: Accounts payable $ $ $ Accrued and other liabilities Total Current Liabilities Deferred lease incentives Accrued rent Deferred income taxes Deferred compensation Other Total Liabilities Shareholders' Equity: Common stock,$.01 par value, 50,000 shares authorized, 20,478, 20,478 and 20,480 shares issued, respectively Additional paid-in capital Retained earnings Treasury stock, at cost, 73, 391 and 611 shares, respectively ) ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ $ See notes to condensed consolidated financial statements. 3 Index SHOE CARNIVAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME Unaudited (In thousands, except per share data) Thirteen Weeks Ended April 28, 2012 Thirteen Weeks Ended April 30, 2011 Net sales $ $ Cost of sales (including buying, distribution and occupancy costs) Gross profit Selling, general and administrative expenses Operating income Interest income ) ) Interest expense 68 61 Income before income taxes Income tax expense Net income $ $ Net income per share: Basic $ $ Diluted $ $ See notes to condensed consolidated financial statements. 4 Index SHOE CARNIVAL, INC. CONDENSED CONSOLIDATED STATEMENT OF SHAREHOLDERS' EQUITY Unaudited Common Stock Additional Paid-In Retained Treasury (In thousands) Issued Treasury Amount Capital Earnings Stock Total Balance at January 28, 2012 ) $ ) $ Stock option exercises 94 ) Stock-based compensation income tax benefit Employee stock purchase plan purchases 4 8 61 69 Restricted stock awards ) 0 Stock-based compensation expense Net income Balance at April 28, 2012 ) $ ) $ See notes to condensed consolidated financial statements. 5 Index SHOE CARNIVAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Unaudited (In thousands) Thirteen Weeks Ended April 28, 2012 Thirteen Weeks Ended April 30, 2011 Cash Flows From Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Stock-based compensation Loss on retirement of assets 13 Deferred income taxes ) Lease incentives Other Changes in operating assets and liabilities: Accounts receivable ) Merchandise inventories ) ) Accounts payable and accrued liabilities Other Net cash provided by operating activities Cash Flows From Investing Activities Purchases of property and equipment ) ) Proceeds from sale of property and equipment 0 4 Net cash used in investing activities ) ) Cash Flows From Financing Activities Proceeds from issuance of stock Excess tax benefits from stock-based compensation Purchase of treasury stock 0 ) Net cash provided by (used in) financing activities ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and Cash Equivalents at End of Period $ $ Supplemental disclosures of cash flow information: Cash paid during period for interest $
